UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-2073



HENRY GILCHRIST; LINDA GILCHRIST,

                                           Plaintiffs - Appellants,

          versus


MARSHALL CLEMENT SANFORD, JR., Governor of
South Carolina; LEGISLATORS, SC,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:06-cv-01152-GRA)


Submitted: February 22, 2007              Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Gilchrist, Linda Gilchrist, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry Gilchrist and Linda Gilchrist appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on their 42 U.S.C. § 1983 (2000) complaint.             We

have     reviewed   the    record    and    find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Gilchrist     v.   Sanford,    No.   7:06-cv-01152-GRA    (D.S.C.

Sept. 6, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -